            Case 1:21-cv-00175-RC Document 46 Filed 08/10/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS; and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY )
                                      )
             Plaintiffs,              )
                                      )                        Case No. 1:21-cv-00175-RC
       v.                             )
                                      )
DEBRA HAALAND, Secretary,             )
U.S. Department of the Interior; and  )
U.S. BUREAU OF LAND MANAGEMENT        )
                                      )
             Defendants,              )
                                      )
AMERICAN PETROLEUM INSTITUTE, et al., )
                                      )
             Intervenor-Defendants.   )


                      PLAINTIFFS’ MOTION TO STAY PROCEEDINGS
                           AND MEMORADNUM IN SUPPORT


          Plaintiffs WildEarth Guardians and Physicians for Social Responsibility (collectively,

“Conservation Groups”) respectfully move for an order staying all deadlines and proceedings in

this case for sixty days to facilitate a negotiated final resolution to this case. Conservation

Groups state the following in support of this motion.

          Conservation Groups and Federal Defendants have reached an agreement in principle on

a framework for a settlement agreement that would result in the stipulated dismissal of this case,

as well as two related cases pending before this Court: Case Nos. 1:16-cv-1724-RC and 1:20-cv-

56-RC.1 However, the Parties need additional time to negotiate the specific language of a final

settlement agreement and for Federal Defendants to obtain the higher-level approvals necessary



1
    Conservation Groups are filing similar motions to stay proceedings in the related cases.
          Case 1:21-cv-00175-RC Document 46 Filed 08/10/21 Page 2 of 4




to formally enter into such an agreement. Accordingly, Conservation Groups request this Court

stay all proceedings in this case for 60 days to facilitate negotiations on a final settlement

agreement.

       Counsel for Conservation Groups have conferred with counsel for the other parties in this

matter. Federal Defendants do not oppose this motion. Intervenor-Defendants American

Petroleum Institute, Anschutz Exploration Corporation, State of Wyoming, and NAH Utah LLC

oppose the motion.

       The Court has the inherent “power to stay proceedings … incidental to the power

inherent in every court to control the disposition of the causes on its docket with economy of

time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254

(1936). In deciding whether to stay proceedings, a court must “‘weigh competing interests and

maintain an even balance’ between the court's interests in judicial economy and any possible

hardship to the parties.” Belize Soc. Dev. Ltd. v. Gov't of Belize, 668 F.3d 724,732–33 (D.C. Cir.

2012) (quoting Landis, 299 U.S. at 254–55).

       Here, the Courts’ and the parties’ interests would be served by the requested stay, which

would avoid unnecessary briefing and judicial attention to a case that is now likely to be most

expeditiously resolved through settlement.

       On June 9, 2021, Intervenor-Defendant American Petroleum Institute (API) filed a

Motion to Dismiss in Part, or, in the Alternative, for Partial Summary Judgment in this case. ECF

No. 28. On July 23, 2021, Conservation Groups filed their Response to API’s motion. ECF No.

41. On July 30, 2021, Federal Defendants filed their Motion for Voluntary Remand Without

Vacatur. ECF No. 43. Pursuant to Local Rule 7(b), responses in opposition to Federal

Defendants’ motion are due on August 13, 2021. Conservation Groups face similar deadlines for




                                                  2
          Case 1:21-cv-00175-RC Document 46 Filed 08/10/21 Page 3 of 4




responding to Federal Defendants’ Motions for Voluntary Remand Without Vacatur in the two

related cases. Moreover, Intervenor-Defendant API has filed similar Motions to Dismiss in Part

in the two related cases. No. 20-cv-56-RC (ECF No. 55); and No. 16-cv-1724-CV (ECF No.

201). Accordingly, between this case and the two related cases, Conservation Groups face

briefing deadlines for potentially five separate response briefs between August 13 and 16.

Intervenor-Defendant API has indicated an intention to file a brief in opposition to Federal

Defendants’ Motion for Voluntary Remand Without Vacatur in all three cases. Accordingly,

absent a stay, the Court would be asked to dedicate significant time and attention to resolving

these pending motions. With an agreement in principle on terms that would result in the

stipulated dismissal of Conservation Groups’ cases, the interests of judicial economy strongly

weigh in favor of a time-limited stay of these proceedings.

       Moreover, there is no hardship to any of the parties that would outweigh the strong

interest of judicial economy in a time-limited stay of these proceedings. Intervenor-Defendant

API has already sought to partially dismiss this case, so it cannot credibly claim that it would be

harmed by a brief stay of the proceedings to allow for negotiations towards a complete dismissal

of this case. The interests of the other Intervenor-Defendants would be similarly served by a final

resolution of this case, the ultimate result intended by this requested stay.

       For all these reasons, the Court should exercise its inherent authority to manage its docket

and its equitable power to stay these proceedings for 60 days to facilitate settlement discussions

between Conservation Groups and Federal Defendants. Conservation Groups respectfully request

that the Court enter an order staying all proceedings in this matter for 60 days.



               Respectfully submitted this 10th day of August, 2021,




                                                  3
          Case 1:21-cv-00175-RC Document 46 Filed 08/10/21 Page 4 of 4




 /s/ Daniel L. Timmons                               /s/ Melissa Hornbein
 Daniel L. Timmons                                   Melissa Hornbein
 Bar No. NM0002                                      Bar No. MT0004
 WildEarth Guardians                                 Western Environmental Law Center
 301 N. Guadalupe Street, Suite 201                  103 Reeder’s Alley
 Santa Fe, NM 87501                                  Helena, MT 59601
 (505) 570-7014                                      (406) 708-3058
 dtimmons@wildearthguardians.org                     hornbein@westernlaw.org


 /s/ Samantha Ruscavage-Barz                         /s/ Kyle Tisdel
 Samantha Ruscavage-Barz                             Kyle Tisdel
 Bar No. CO0053                                      Bar No. NM0006
 301 N. Guadalupe Street, Suite 201                  Western Environmental Law Center
 Santa Fe, NM 87501                                  208 Paseo del Pueblo Sur, Suite 602
 (505) 410-4180                                      Taos, NM 87571
 sruscavagebarz@wildearthguardians.org               (575) 613-8050
                                                     tisdel@westernlaw.org

                                      Attorneys for Plaintiffs




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2021, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record in this case.



                                                       /s/ Daniel L. Timmons
                                                       Daniel L. Timmons




                                                 4
